          Case 1:19-cv-04623-DLI-SJB Document 16 Filed 10/30/19 Page 1 of 4 PageID #: 54




                                                  THE CITY OF NEW YORK
GEORGIA M. PESTANA                               LAW DEPARTMENT                                         PHILIP S. FRANK
Acting Corporation Counsel                           100 CHURCH STREET                                Phone: (212) 356-0886
                                                     NEW YORK, NY 10007                                 Fax: (212) 356-1148
                                                                                                        pfrank@law.nyc.gov
                                                                                                             (not for service)
                                                                  October 30, 2019

          BY ECF
          Honorable Sanket J. Bulsara
          United States Magistrate Judge
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                    Re:      Aracelis Polanco as Administrator of the Estate of Layleen Cubilette-Polanco v.
                             City of New York, et al., 19 CV 4623 (DLI) (SJB)

          Your Honor:

                          I am the attorney in the Office of the Corporation Counsel of the City of New
          York assigned to represent Defendant City of New York (“City”) in the above-referenced matter
          and representing Defendants Dr. Colleen Vessell and Deputy Warden (“DW”) Khalilah Perrino
          (sued herein as Khalilah Flemister) for the sole purpose of Defendants’ application for a stay. 1
          Plaintiff, who is the mother and Administrator of the Estate of Layleen Cubilette-Polanco, asserts
          claims against the Defendants pursuant to 42 U.S.C. §1983 and the Americans With Disabilities
          Act, alleging that Defendants’ deliberate indifference to the decedent’s medical care while she
          was incarcerated at Rikers Island resulted in decedent’s death on June 7, 2019.

                         I write in further support of Defendants’ letter request dated October 7, 2019 for a
          stay of the matter (Dkt. No. 13) – pending the completion of the investigation into the death of
          the decedent by the Bronx District Attorney’s Office (“DA’s Office”) and the Investigations
          Division (“ID”) of the New York City Department of Correction (“DOC”) – and in response to
          Plaintiff’s opposition letter dated October 16, 2019 (Dkt. No. 15) (“Plaintiff’s letter”). For the
          reasons set forth herein and in Defendants’ letter of October 7, 2019, the Court should grant a
          stay that Defendants estimate will last approximately four to five months.

          1
            Defendant Williams has not yet been served with process. Defendant City, which was only
          recently served – its response to the Complaint is currently due on November 5, 2019 – joins in
          Dr. Vessel and DW Perrino’s letter request of October 7, 2019 to stay the matter.
Case 1:19-cv-04623-DLI-SJB Document 16 Filed 10/30/19 Page 2 of 4 PageID #: 55




                Plaintiff’s letter first argues that a stay of the matter would cause undue delay of
the case. I have spoken to the Chief of the Public Integrity Bureau at the Bronx DA’s Office,
however, who advised that the DA’s Office investigation will end within 30 days. Indeed, the
DA’s Office also advised that it will be meeting with the decedent’s family to discuss the matter
as early as next week, on November 7, 2019. Following the conclusion of the DA’s Office
investigation, ID will conduct a separate, internal investigation to determine, inter alia, whether
disciplinary charges should be brought against the individual Defendants. ID estimates that its
investigation will take approximately three to four months. Accordingly, Defendants estimate
that the stay of this matter will last approximately four to five months. The delay occasioned by
such a stay is not extensive, in particular, given that Defendants would potentially seek an
enlargement of up to 60 days to respond to the Complaint in order to fully investigate the
allegations and prepare an appropriate response.

                Contrary to Plaintiff’s assertion of delay, a stay of the matter will help streamline
discovery. This is because as part of the ID investigation, DOC investigators identify and
interview witnesses to the incident, including the involved correction officers, other DOC
personnel, and any civilian witnesses, including other inmates. The DOC investigators also
collect numerous documents related to the incident. Once the internal ID investigation is
complete, any relevant and non-privileged documents and statements, including video
recordings, can be produced to the parties, thereby providing an early window into the testimony
of the involved individuals. As such, the work conducted by DOC investigators will aid both
parties in the litigation of this case and will streamline discovery. See Felix v. City of New
York, 16-CV-5845 (AJN), 2016 U.S. Dist. LEXIS 120000, *7 (S.D.N.Y. September 6, 2016)
(granting a stay pending NYPD’s internal investigation) (“Once the stay is lifted…discovery into
the central figures and events in this matter will likely be substantially facilitated by the
investigative efforts already undertaken by the NYPD.”)

                 Despite Plaintiffs’ conclusory argument that the parties will have access to DOC
reports and video recordings, these internal DOC investigative materials cannot be disclosed
until after the ID investigation is complete pursuant to the deliberative process privilege and the
law enforcement privilege. This is because the work conducted by ID to date is “pre-decisional”
and “deliberative.” Tigue v. U.S. Dep’t of Justice, 312 F.3d 70, 76-77 (2d Cir. 2002). Once the
investigation is complete, however, much of the material gathered or prepared will no longer fall
within the ambit of the deliberative process privilege, and any relevant and non-privileged
materials can be produced to Plaintiff.

                The law enforcement privilege also prevents disclosure of a pending investigation
in order to, among other things, “safeguard the privacy of individuals involved in an
investigation, and otherwise to prevent interference with an investigation.” National Congress
for Puerto Rican Rights v. The City of New York, 194 F.R.D 88, 93 (S.D.N.Y. 2000) (emphasis
provided) (citing In re Dep’t of Investigation of the City of New York, 856 F.2d 481, 484 (2d
Cir. 1988)). The effectiveness of DOC’s internal ID investigation relies in part on the subjects of
the investigation and other witnesses, including nonparty inmates, not having their testimony
colored by the release of information in the possession of DOC. Should attorneys from the civil
action begin contacting witnesses regarding information received in discovery, ID’s ability to get

                                                 2
Case 1:19-cv-04623-DLI-SJB Document 16 Filed 10/30/19 Page 3 of 4 PageID #: 56



unbiased statements and evidence may be jeopardized. Thus, in addition to the deliberative
process privilege, any documents pertaining to the pending investigations would be protected
from disclosure by the law enforcement privilege as well until the internal ID investigation has
been completed. Consequently, Defendant City can neither identify any witnesses, nor mount a
defense in this action. Indeed, neither party would have access to this investigative information
until the internal investigation concludes.

                 Because of the open DA’s Office and ID investigations, this Office also cannot
make a determination as to whether this Office can represent each of the individual Defendants
since this Office must first determine, pursuant to N.Y. Gen. Mun. Law § 50-k(2), whether each
individual Defendant was “acting within the scope of his public employment and in the discharge
of his duties and was not in violation of any rule or regulation of his agency at the time the
alleged act or omission occurred.” Plaintiff argues that even if this Office cannot make a
determination whether to represent the individual Defendants until the completion of these
investigations, this Office “can obtain outside counsel for the [individual] Defendants.”
Plaintiff’s letter at 3. Forcing the individual Defendants to retain outside counsel, even for a
short period of time, puts unnecessary burden on the City and on the individual Defendants. It is
the right of City employees’ to receive representation from this Office pursuant to N.Y. Gen.
Mun. Law § 50-k(2). And it this Office’s mandate under State statutes and the City Charter to
provide representation to those City’s employees who want it and who were acting within the
scope of their employment.

                Also, although this Office represents Dr. Vessel and DW Perrino solely for
purposes of this request, best practices prevent this Office from communicating with them at all
about the substance of the allegations in the Complaint until the resolution of the proceedings.
Otherwise, if any Defendant is found to have violated DOC procedures, a conflict of interest will
arise, resulting in this Office’s having to terminate representation and causing undue burden and
expenditure of resources. See Muniz v. City of New York, 12 Civ. 719 (TPG), 2012 U.S. Dist.
LEXIS 99826, *4-5, 2012 WL 3104898 (S.D.N.Y. July 17, 2012) (granting stay as to individual
correction officer Defendants pending the completion of the internal DOC investigation) (“it is
obvious that the resolution of the DOC investigation would greatly assist corporation counsel in
determining whether to represent the [correction officer (“CO”)] defendants. What’s more, to
protect against possible conflicts of interest, corporation counsel has limited contact with these
defendants before deciding whether to represent them. The CO defendants cannot be assured of
a diligent defense in these circumstances.”) If this Office cannot communicate with the
individual Defendants, the City cannot even offer a version of the events in question, let alone
prepare an effective defense of the claims asserted by Plaintiff.

               Although Plaintiff’s letter distinguishes the case at bar from cases involving
parallel criminal investigations, Plaintiff fails to address the numerous cases granting Defendant
City a stay pending the completion of internal agency investigations. Indeed, the District Courts
for the Southern and Eastern Districts of New York routinely grant such stays. See Felix, 2016
U.S. Dist. LEXIS 120000 (granting stay pending NYPD’s internal investigation); Muniz, 2012
U.S. Dist. LEXIS 99826 (granting stay as to individual correction officer defendants pending the
completion of the internal DOC investigation); Ross v. Wills, 16 Civ. 6704 (PAE) (KNF), at Dkt.
No. 28 (S.D.N.Y. August 24, 2017) (granting Defendant City’s request for a stay due to a

                                                3
Case 1:19-cv-04623-DLI-SJB Document 16 Filed 10/30/19 Page 4 of 4 PageID #: 57



pending DOC ID investigation); Ortiz v. City of New York, et al., 13 Civ. 7367 (LTS), at Dkt.
No. 17 (S.D.N.Y. May 30, 2014) (granting Defendant City’s request for a stay due to a pending
Civilian Complaint Review Board investigation); Gannaway v. City of New York, et al., 13-CV-
5702 (KAM)(CLP), at Dkt. No. 12 (E.D.N.Y. Apr. 24, 2014) (same); Chepilko v. City of New
York, 06 CV 5491 (ARR) (LB), 2010 U.S. Dist. LEXIS 103080, *1-2, 2010 WL 3926186
(E.D.N.Y. September 7, 2010) (staying the case pending the DA’s Office investigation into
whether to bring criminal charges against any of the individual Defendants).

                 To decide whether a stay is appropriate, courts consider the following factors: (1)
the private interests of the plaintiffs in proceeding expeditiously with the civil litigation as
balanced against the prejudice to the plaintiffs if delayed; (2) the private interests of and burden
on the defendants; (3) the interests of the courts; (4) the interests of persons not parties to the
civil litigation; and (5) the public interest. Felix, 2016 U.S. Dist. LEXIS 120000, *5-6 (internal
citations omitted). Here, the factors weigh in favor of a stay. While Plaintiffs have an interest in
attempting to resolve their claims against the Defendants expeditiously, the anticipated stay of
four to five months is not excessive and will not prejudice Plaintiff. In fact, as noted above, the
stay will help streamline discovery by enabling the internal ID investigation to gather evidence
and proceed without interference. Defendants, however, would be burdened by having to obtain
conflict counsel for Dr. Vessel and DW Perrino, or forcing them to retain their own counsel, and
by not having the ability to present a defense due to the City’s inability to communicate with
them. The public interest, the Court and the parties will be served by an expeditious completion
of the investigations by the DA’s Office and DOC in their search for the truth. Indeed, if
Plaintiff sincerely wants to “learn the truth about [the decedent’s] death” (Plaintiff’s letter at 1),
the best way to achieve that goal is to allow these investigations to be conducted unimpeded. At
their conclusion, the litigation can then resume.

               Accordingly, Defendants respectfully request that this matter be stayed until the
conclusion of the investigations by the DA’s Office and DOC.

               I thank the Court for its consideration of this request.

                                                      Respectfully submitted,

                                                              /s/

                                                      Philip S. Frank
                                                      Assistant Corporation Counsel

cc:    All counsel of record (via ECF)




                                                  4
